Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE TrackOne Request
Applicants request filed 8/4/2022 has been granted (see paper mailed 8/12/2022).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Applicant’s Amendment
	Applicant’s amendment filed 8/4/2022 has been received and entered.  Claims 10-20, 22-25 have been amended, claims 1-9 have been cancelled and claims 26-28 have been added.
	Claims 10-28 are pending.

Election/Restriction
Applicant’s election without traverse of Group II, and the species of a blood sample and SNPs in the reply filed on 2/9/2022 was acknowledged.   Upon search and review of the specification it did not appear to be a burden to examine both groups, and the restriction requirement was withdrawn.
Newly added claims 26-28 are dependent on the pending claims and appear consistent with the elected invention. 
Claims 10-28 are pending and currently under examination as drawn to a method of analyzing a biological sample by comparing sequence reads obtained from a blood component and the comparison to samples taken at a different time from the first for patient screening are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
	This application filed 10/5/2021 is a Divisional of 16/132123, now US Patent 11142802, which is a continuation of 14/929075, now US Patent 10125399, which claims benefit to US provisional application 62/072936 filed 10/30/2014; and is related to 17/065406 filed 10/7/2020 through parent 16/132123, and to PCT/US15/58483 filed 10/30/2015; and is the parent to US application 17/748200 filed 5/19/2022, which is the parent US application 17/828572 filed 5/31/2022.
No comment on the priority summary is provided by Applicants in the instant response.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Examiner note:
 A terminal disclaimer filed 3/29/2022 was received and APPROVED over the claims of U.S. Patent No. 11142802 (16/132123 allowed 8/9/2021), U.S. Patent No. 10125399 (14/929075 allowed 10/24/2018), and over the claims of copending Application No. 17/065406 (RCE filed 1/28/2022).  Upon search of inventors, newly filed applications have been identified.

Claims 10-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/828572 filed 5/31/2022 (restriction mailed 7/25/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a method for evaluating recurrence of a disease by steps that require evaluating/detecting variations over time from a tissue and providing the results in the form of a report.  A copy of the pending claim 10 from ‘572 is provided for comparison.
10. (Previously presented) A method for detecting a presence or recurrence of a disease, comprising:
(a) obtaining at least a first tissue sample and a second tissue sample from a subject; 
(b) extracting nucleic acid molecules from (i) the first tissue sample to obtain a first set of nucleic acid molecules, and (ii) the second tissue sample to obtain a second set of nucleic acid molecules; 
(c) independently sequencing the first set of nucleic acid molecules and the second set of nucleic acid molecules to generate a first set of sequence reads and a second set of sequence reads; 
(d) comparing with a programmed computer processor the first set of sequence reads and the second set of sequence reads to identify a first set of mosaic variants specific to the subject; 
(e) generating in computer memory a relationship between the first set of mosaic variants specific to the subject, the first tissue sample, and the second tissue sample to provide a mutation map of the subject; and 
(f) based on the mutation map, creating a report thereby detecting the presence or recurrence of the disease in the subject.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
Specifically, the limitation of excluding from the claim the active steps for use of a blood sample from a ‘non-fetal source’ has been deleted.  It is noted that the pre-amble has been amended to recite a wherein clause that the biological sample is a non-fetal source, which appears generally supported by the teaching to evaluate two or more tissues from a patient, and the teaching to use leukocytes as a control source/reference of a patient’s genome.  More generally for the source to be one or more and any tissue, the specification teaches at [0197]:
“These samples are obtained from all over the individual's body and can include samples from blood, a skin biopsy, a hair sample, and the like. Nucleic acids are extracted from the samples and are sequenced by whole genome sequencing (WGS) to identify differential mutations between the various tissue samples. At some time in the future, the individual undergoes a procedure (e.g., a colonoscopy). A biopsy of the tissue (e.g., a biopsy of the colon) is taken during the procedure, nucleic acids are extracted from the biopsy, and the nucleic acids are sequenced to identify additional differential mutations. The differential mutations are mapped onto the developmental tree by associating the tissue source on the tree to the differential mutation. For example, a mutation is identified in the sample obtained from the pancreas, but not in lungs. This suggests that the mutation occurred sometime during branching of the primitive gut to the lungs and the digestive tube. All of the identified mutations are mapped in this fashion generating a comprehensive developmental mutation map.”

Claims 10-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the scope of the claim as provided in claim 11 of identifying ‘second mosaic variants specific to said tissue sample of said subject in a second additional sample’ where the ‘sample is obtained from a source or at a time point that is different than said tissue sample and said first additional sample’.  In review of the specification, while the guidance provides for the analysis of a variety of tissue sources, it does not appear to support analyzing a first tissue then a second different tissue to identify mosaic variants specific to the first tissue.
Amending the claims to provide that the additional sources/samples are from the same tissue, or that analysis of cfDNA is the basis of later time points could address the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the limitation of ‘separated from a blood sample of said subject from a non-fetal source’ is withdrawn.
The amendment to the claims to delete ‘non-fetal source’ has addressed the issue.

Claims 10-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims have been amended from extracting two sources of nucleic acids from blood, to one that provides the first sample being a tissue and the second being leukocytes found in the blood, and at issue are subsequent steps for the source of the ‘additional sample’ that is ‘different’ (see step (c) as amended and claim 11 for example which appears to require another different source be used).  It is unclear if ‘different’ is meant to modify ‘time’ or both time and sample source.  Providing a different sample source appears generally supported by the specification for possible sources being analyzed, but not in the steps as specifically set forth and it is unclear how mosaic variations would be used or be informative if they are analyzed in a different tissue source than the one used in the initial steps establishing its presence.  Dependent claims provide for a choice in the source of sample, but fail to provide a clear indication to how the initial steps and choices are intended to limit subsequent steps and analysis.
More clearly setting forth the nature of the sample, the specific extraction steps that differentiate the two sources that are used in subsequent steps, or limitations consistent with the specification for how sequences are obtained in step a) to differentiate the two sources would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-26 stand rejected and newly added claims 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 10-28 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claim analysis
Independent claims 10 and 20 have been amended and still are directed generally towards a method of screening for cancer (versus any disease) by detecting variants from a tissue as compared to a reference of leukocytes present in the blood of a patient, and reporting possible observed changes over time.  The claims have been amended to indicate that the first sample is a tissue (versus components/cfDNA from the blood), provide for additional specificity to the identification of subsequent samples, and that the final step provides for a report of any identification of a variant and that the variant is correlated to predicting, diagnosing, and/or prognosing a status or outcome of a cancer.  The claim sets forth the steps of obtaining reads for two samples from a subject, one representing a tissue and one representing leukocytes, and subsequent steps provide additional samples from a tissue or blood, obtaining reads of the nucleic acids reads that are present in the samples by sequencing the nucleic acids that are present, and comparing the sequence data identifying possible variants that may be present between the two where the reads from the leukocytes is to be designated ‘normal’ in the analysis.  Claim 20 has been amended, and still is directed to separating blood into cfDNA and leukocytes to obtain samples which are sequences and the reads produced are used in the analysis over time.  Dependent claims set forth the types of variations that might be detected, such as copy number, SNPs, MNPs, inDels,.. or that the variant is associated with disease and/or possible treatment and that the method steps can be performed more than once at different time points for comparison of the variants at different times.
For step 1 of the 101 analysis, claims 10-28 are found to be directed to a statutory category of a process.  As amended the claims require obtaining reads by sequencing nucleic acid molecules obtained from the biological samples of the patient for comparison and analysis of differences in the read data between the two samples.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing sequence read data for differences/variants.   The step of aligning and comparing sequence to arrive at the identification of variations between sequences are considered instructional steps.  In view of the specification, the claim requires analyzing homology or computing similarity scores to determine differences in the sequences.  The judicial exception is a set of instructions for analysis of sequence data, and appears to fall into the category of Mental Processes that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here, the claims do not require a computer, or any large amount or complexity of read sequence data, and could be performed on paper and the analysis could be performed in one’s mind by comparing two sequences to see if there is any variant base between the two.  Dependent claims recite comparison of other sources and that multiple variants might be detected, but similar to comparing two sequences it does not appear beyond observation to align and identify differences among sequences and call them variants.  For the additional step of providing a report, in review of the specification this generically and broadly provides for reporting what differences were observed.  Further, as the final step has been amended to recite ‘wherein said report comprises predicting, diagnosing, and/or prognosing a status or outcome of a cancer in a subject’, this appears to be instruction and conditional on what if anything is observed in comparing the sequence reads, and in view of the specification the ability to provide this would be derived from sources and teachings outside the specification which provides such correlations relative to variants associated with cancer.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims require an additional element of ‘obtaining’ which requires a physical step to create the sequence read data by sequencing nucleic acids isolated from a sample.  In review of the specification, the methods of sample preparation and nucleic acid isolation and sequencing are performed by methods known in the art. With respect to providing sources from blood that include separation of leukocytes and the remaining cfDNA, and further analysis and comparison of the two, Lo et al. (1997) provide specific method steps for separating and comparing the two nucleic acid sources present in a blood sample.  With respect to the subsequent analysis and reporting, this judicial exception requires steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth, and provides for known combination of steps used in obtaining sequence read data (see also present specification for generalized listing of possible methods that can be use in the context of the steps).  When the steps are viewed as physical steps or additional elements, it appears that the steps of obtaining sequence data/information and subsequently analyzing read data are separate from one another, and do not integrate back into the steps comprising additional elements.  The claims require providing a report ‘wherein said report comprises predicting, diagnosing, and/or prognosing a status or outcome of a cancer in a subject’ however this appears to be generically directed to reporting the observation of the possible differences/variants between the aligned sequences that were observed, and any correlation would be derived from know correlations present in the art. In this analysis, it appears that the step of obtaining sequence information is not integrated with the judicial exception and only provides the instruction to report what is observed, nor do the claims provide a practical application of the broad steps used to obtain sequence reads as a consequence of the analysis (as provided in the fact pattern in Vanda) for what is done with the information in a report.
For Step 2B of the two step analysis, one is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  In review of the evidence of record and given the breadth of the claims, there does not appear to be additional steps that are recited in the instantly claimed invention that would amount to significantly more than obtaining read data for analysis within the judicial exception.  In this case the judicial exception is the information of where a given read aligns with a normal or reference sequence to potentially identify variations between reads.  More specifically, it is noted that at the time of filing that using circulating cell free DNA was known and used for diagnostic methods and used for cancer intervention (see for example the teachings of Lo et al., De Mattos-Arruda et al. and Laktionov et al.) and are considered as known and conventional steps of obtaining and separating nucleic acids in a sample and obtaining genetic information about a patient.  As such, the instant claims are drawn only to an abstract process that only manipulates genetic data and the judicial exception of a natural phenomenon (identification of variant sequences in circulating cell free DNA versus a tissue), and are not directed to statutory subject matter.   Dependent claims that set forth the use of an array or bead to capture specific sequences or the use of amplification to provide greater copy number for sequence analysis for analysis in the judicial exception, do not appear to be novel and appear to be a conventional means for ‘enriching’ or ‘capturing’ a sequence of interest (claims 20-24) from a sample as a step of isolation or purification consistent with the disclosure of the present specification.  Therefore the result of the analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea.  In the instant case, the claims are directed to only the analysis and manipulation of data. 
Without additional limitations, a process that employs mathematical algorithms or general considerations to manipulate existing information (in this case defining the presence/absence of variants/alleles in a mixed sample) to generate additional information (in this case describing the nucleic acids present in a sample) is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. For the instant claims, it is noted that a computer and/or program/product can be used to compare sequence reads for homology or variation (specification provides guidance for available tools), but this amount to mere instruction to implement an abstract idea in a computer environment.  The hardware contemplated in the specification for the analysis do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int’l 573 U.S. (2014).  For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Applicant’s arguments
For step 1, Applicants argue that the claims require ‘sequencing’ and are a statutory category.
In response, the basis of the rejection above acknowledges Applicants position, and the examiner agrees the claims as amended are directed to a statutory category.
For step 2A, Applicants note the guidance of the 2019 Guidance Update and argue that the rejection does not follow the two prong approach.
In response, it is noted that the 2019 Guidance Update is no longer in force, and reliance on the MPEP is the official guidance of the office.  With respect evaluating the claims in a two prong approach in step 2A, the basis of the rejection clearly provides an indication of judicial exception, and provides explicitly that under prong two the judicial exception is analyzed for its practical application.
Applicants argue that none of the claims recite a judicial exception that is a mental process, and can not be practically performed in the human mind.  Noting the guidance of the specification, Applicants argue that based on the possible size of a template and possible number of reads, a person can not realistically perform each of the operations for the claim for this amount of data.
In response, initially it is noted that the amount of read data produced is not a limitation or requirement of the claims.  However, even if it were a large amount of sequence reads that had to be evaluated, the steps that are required to be performed of the claims, that is the process of comparing and aligning two sequences do not appear to be beyond the ability of observation and the human mind.  Providing more sequences for comparison does not make the claim requirements for what is practiced any more difficult, it just would have to repeated more times.
Under prong 2, Applicants maintain that the claims are similar to McRO, and provide an improvement to the filed of cancer diagnostics because the method provides and improved detection only requiring an initial tissue sample, and allows for downstream monitoring without invasive monitoring.
In response, respect to the judicial exception and analysis of the read data obtained, the fact pattern provided in McRO appears different from that of the instant claims.  Here, the analysis steps are not integrated into a process like that of CGI in McRO that addressed a problem previously performed manually, but rather applies steps that simply analyze data that is obtained.  It is noted that neither the specification nor the claims provides new means for comparing sequences or identifying variants as generically provided, and reporting as a final step broadly provides for indicating what the results were if any were identified.  With respect to arguments that the claims only require one tissue sample, this appears in opposition to the claim requirments of step c) which requires subsequent additional samples over time from a tissue.  While one can provide blood in subsequent steps to monitor the cfDNA it contains, the art clearly the art of record demonstrates that methods of isolating cfDNA from leukocytes was known and practiced, and that variations in the reads between the two could be observed, and does not appear to provide an improvement.  Again, the methods of obtaining nucleic acids, sequencing to provide reads and the comparison of reads are all performed by means known in the art, and the claims and the evidence of record do not appear to provide any improvement in detection or the field of cancer diagnostics in general.
For step 2B, Applicant argue that the claims provide steps that are not well known or conventional, and qualify as significantly more.  Applicants argue that the steps of the claims are not provided in any of the cited references and viewed as a whole are more than steps of isolating DNA from blood components and providing correlations of disease based on the comparison of read data.
In response, Lo et al was cited to demonstrate that separation of cfDNA and the use of leukocytes as a reference was known.  While not provided in the basis of the 101, the references cited in the art rejection provide further evidence that cancer could be monitored over time, and changes could be detected and evidence the idea of monitoring over time in the care of a cancer patient. The analysis for the combination of additional elements here relies on the physical steps of isolating and sequencing nucleic acids from two samples which Lo et al provides, and does not appear to provide significantly more. Moreover, the analysis is comparison of the read data for possible differences that might exist, and in review of the specification there are no new or unobvious means to compare the sequences nor new correlations derived from the method steps practiced as a whole, and do not appear to improve cancer monitoring in a patient.\ as applicant arugues.
  Applicants arguments and claim amendments have been fully considered, but not found persuasive. In summary aas provided above, the steps considered additional elements for isolating and sequencing DNA from a blood sample have been acknowledged, and Lo et al has been cited and discussed that this step was known and practiced in the prior art, and for the same purpose of comparing cfDNA to leukocytes as a control.  Further, the specification provides no new correlations of disease based on obtaining read data, and it was readily known that certain genetic alterations were known to be associated with the progression of cancer, as well as alterations associated with other conditions and diseases all of which the present claims and disclosure rely upon to practice the claims as broadly set forth.  Unlike the fact pattern in McRO which provided an automated set of rules that addressed a problem previously resolved manually, the present claims broadly provide for known steps of isolating two known sources of DNA in blood, and using leukocytes as a control which was also taught (by Lo et al).  Given the evidence of record and breadth of the claims, Applicant’s arguments that the steps provide an improvement and significantly more do not appear to be consistent with the fact pattern and evidence of record that the claims are patent eligible as provided in McRO.  Further, given the evidence of record, the art provides that read data could be observed and could be correlative to diseases such as cancer.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-25 as amended stand rejected and newly added claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (1997), Benesova et al. (2013), De Mattos-Arruda et al. (2013), Laktionov et al. (2004), Ellinger et al (Urologic Oncology 29:124-129 (2001)), Jung et al (Clinica Chimica Acta 411:1611-1624 (2010)), Shaw et al  (Genome Research 22:220-231 (2012)), Lewis et al. (US 2012/0058480 A1) and Green et al. (US 2005/0260645 A1). 
Independent claims 10 and 20 have been amended and still are directed generally towards a method of screening for cancer (versus any disease) by detecting variants from a tissue as compared to a reference of leukocytes present in the blood of a patient, and reporting possible observed changes over time.  Claim 20 has been amended, and still is directed to separating blood into cfDNA and leukocytes to obtain samples which are sequenced and the reads produced are used in the analysis over time, and does not require a tissue as a source.  Claim 10 has been amended to indicate that the first sample is a tissue (versus components/cfDNA from the blood as present in claim 20), provide for additional specificity to the identification of subsequent samples, and that the final step provides for a report of any identification of a variant and that the variant is correlated to predicting, diagnosing, and/or prognosing a status or outcome of a cancer.  Both sets provide for analyzing two different samples where leukocytes are a control, and determining if variants in the reads exist which might be indicative or associated with cancer monitoring in a patient.  The claim sets forth the steps of obtaining reads for two samples from a subject, one representing a tissue and one representing leukocytes, and subsequent steps provide additional samples from a tissue or blood, obtaining reads of the nucleic acids reads that are present in the samples by sequencing the nucleic acids that are present, and comparing the sequence data identifying possible variants that may be present between the two where the reads from the leukocytes is to be designated ‘normal’ in the analysis.  Dependent claims set forth the types of variations that might be detected, such as copy number, SNPs, MNPs, inDels,.. or that the variant is associated with disease and/or possible treatment and that the method steps can be performed more than once at different time points for comparison of the variants at different times.
Benesova et al. teach mutation-based detection and monitoring of cell-free tumor DNA in peripheral blood of cancer patients.  More specifically, Benesova et al provide recent development in methodologies allows screening for a presence of cell-free DNA as a new viable tool in early detection and management of major cancers.  In the methods taught, Benesova et al provide the step to distinguish tumor cfDNA from nontumorous cfDNA, specific somatic DNA mutations, previously localized in the primary tumor tissue, are identified in the extracted cfDNA, and provide the basis of comparing tumor tissue with controls and subsequent analysis of cfDNA for monitoring.  Lo et al provide a report for the presence of cfDNA in maternal plasma and serum, and note that the presence of tumor DNA has been found and analyzed in cancer patients.  The methods disclosed by Lo et al. used a rapid-boiling method to extract DNA from plasma and serum. DNA from plasma, serum, and nucleated blood cells from 43 pregnant women underwent a sensitive Y-PCR assay to detect circulating male fetal DNA from women bearing male fetuses.  More specifically, maternal human blood samples were processed 1–3 h after venesection.  Blood samples were centrifuged at 3000 g, and plasma and serum were carefully removed from the nucleic-acid-containing and plain tubes, respectively, and transferred into plain polypropylene tubes. Great care was taken to ensure that the buffy coat or the blood clot was undisturbed when plasma or serum samples, respectively, were removed. After removal of the plasma samples, the red-cell pellet and buffy coat were saved for DNA extraction with a Nucleon DNA extraction kit. The plasma and serum samples then underwent a second centrifugation at 3000 g, and the re-centrifuged plasma and serum samples were collected into fresh polypropylene tubes.  Similar to Lo et al suggestion, Mattos-Arruda et al. provide for the teaching that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumour tissue based biomarkers. Circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance.  Laktionov et al. provide further evidence and teaching that both DNA and RNA can be identified and analyzed for method to diagnose cancer.  Laktionov et al. provide that in the blood there are two sources, a free from and one that is bound to blood cells, such as leukocytes which possess nucleic acid binding proteins at their surface.
In addition, Lo et al provide that future studies should investigate the temporal relation between gestation and the appearance and concentration of fetal DNA in maternal plasma. As well as sex-linked disorders, techniques for fetal-DNA detection in maternal plasma or serum can also be used to detect many paternally inherited DNA sequences that differ from their maternal counterparts. Clinical examples include fetal rhesus D status assessment and detection of certain haemoglobinopathies. The plasma or serum-based approach might also be applicable to screening for chromosomal aneuploidies (such as Down’s syndrome) if there is a quantitative difference in the concentration of fetal DNA in maternal plasma and serum between affected and normal pregnancies; this is a situation analogous to the high concentration of fetal cells detectable in pregnancies that involve aneuploid fetuses.  Laktionov et al provide the observation for different stages of cancer providing different amounts of nucleic acids being bound when analyzing different patients and different stage samples.  Further, it is noted by Lo et al. and acknowledged that there are interesting similarities between a growing fetus and a neoplasm: both are immunologically foreign and have an extensive vascular interface with their hosts, noting the results as analogous to that of Nawroz and colleagues, who detected in head and neck cancer patients mutant plasma DNA predominantly in those with high tumor load.  Similar to Nawroz noted by Lo et al. at the time of filing, the presence of circulating cell-free DNA in humans was known as evidenced by Ellinger et al, Jung et al and Shaw et al. who provide detailed examples of how cell-free circulation DNA can be used to evaluate patients with cancer.  Each Ellinger et al, Jung et al and Shaw et al. provide a detailed analysis to provide evidence that isolated cell free DNA can be used to identify genetic variants in cancer patients, both in quantity and in specific mutations associated with a given cancer and possible roles for treatment or care.  Similar to Lo et al., Lewis discloses methods for separating cell-free DNA from a maternal blood sample (para [0010] "The present invention provides methods for enriching fetal nucleic acids from a maternal sample, such as, whole blood .... obtained from a pregnant female") and that analysis of fetal cell-free DNA offers one potential approach to non-invasive prenatal diagnosis" (para [0005] "Analysis of cell free fetal DNA (cffDNA) in maternal plasma offers one potential approach to non-invasive prenatal diagnosis"). Lewis further teaches that maternal cell-free DNA is also present in blood (para [0006] "cell free maternal DNA is also present in blood in quantitative excess"). Given that leukocytes are present in the buffy coat and serve as nucleated blood cells as provided in Lo et al. that can serve as a source of patient nucleic acid in a blood sample, one of ordinary skill in the art would have readily appreciated that nucleic acid extracted from maternal leukocytes can be compared to isolated cell free DNA in order to determine whether the cell free DNA is maternal or fetal cell free DNA, wherein fetal cell free DNA can be used to make a prenatal diagnosis of the growing fetus. Thus, one of ordinary skill in the art would have found it obvious to use the method of Lo et al to include a step of separating a maternal blood sample into at least a first component that includes  cell-free nucleic acid molecules and a second component that includes a cellular fraction comprising leukocytes which are known to be present in the buffy coat, as taught by both Lo et al and Lewis, in order to verify that cell-free nucleic acid is from the fetus, and to use the fetal cell-free nucleic acid to provide a non-invasive prenatal diagnosis of the fetus, as taught by Lo et al and Lewis.  Finally, in view of the art as a whole, the use of genetic markers can be used to detect whether cancer exists within the patient as well as determine the origin of the cancer based on the specificity of the genetic marker being used.  The skilled artisan would know that specific types of identified cancers would require different and unique types of treatments making obvious ‘compositions’ that would be used in the treatment of cancer.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Response to Applicant’s arguments and claim amendments
Applicants note the amendment to the claims providing steps for clarification and argue that none of the references provide fail to provide early disease diagnosis reporting, where the early reporting is based on detection of a variant when comparing cfDNA sequences to that of leukocytes used as a control reference sequence obtained from the subject.  The claim amendments and Applicants arguments have been fully considered, but not found persuasive.
To the extent that arguments apply to the instant claims, with respect to the amendment for an additional step of d) for providing a report, a review of the specification suggests that there is no new means for reporting, and that broadly this step and limitation provides for reporting what was observed as a form of data.  Clearly, Benesova et al provide recent development in methodologies allows screening for a presence of cell-free DNA as a new viable tool in early detection and management of cancer in patients.  As an initial step, Benesova et al provide the step to distinguish tumor cfDNA from nontumorous cfDNA that may be present by analyzing for specific somatic DNA mutations, previously localized in the primary tumor tissue, to later monitor the extracted cfDNA in the patient, and provide the basis of comparing tumor tissue with controls and subsequent analysis of cfDNA for monitoring.  Given the teachings of Mattos-Arruda et al. and Laktionov et al. for the presence and correlation of markers that could be detected, it appears obvious that known correlations could be used and applied to reporting based on the information that results from the analysis of the read data of cfDNA versus a control.  
A review of the arguments and evidence of record does not appear to provide for new methods of isolation or for reporting observations, or secondary considerations that comparing cfDNA to a control from a subject provides any unique result or requirement for analysis beyond aligning and comparing read data to observe potential differences.  Further, it would have been expected that biomarkers correlated with a variety of conditions could be observed given the teachings of Mattos-Arruda et al. and Laktionov et al.
Therefore, for the reasons above and of record, the rejection is maintained.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631